Citation Nr: 0000591	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  94-21 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for a disability 
characterized as compound fracture, left tibia and fibula, 
with bone graft and split thickness skin graft of the left 
foot, with ankle dorsiflexion limited to 10 degrees and 
synostosis between the tibia and fibula as well as one 
centimeter shortening of the left leg, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for a 
disability characterized as low back pain, residual of 
compression injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from July 1989 to May 
1993.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case regarding the disability characterized as 
compound fracture, left tibia and fibula, with bone graft and 
split thickness skin graft of the left foot, with ankle 
dorsiflexion limited to 10 degrees and synostosis between the 
tibia and fibula as well as one centimeter shortening of the 
left leg (hereinafter described as a left lower extremity 
disability) arose from an August 1993 rating action.  In that 
rating action, the RO awarded the veteran service connection 
for his left leg disability (then characterized as compound 
fracture, left tibia and fibula, with bone graft and split-
thickness skin graft of left foot), and assigned a 
noncompensable evaluation.  In a statement received in 
October 1993, the veteran expressed disagreement with the 
evaluation assigned for that disability, and a statement of 
the case was issued later that month.  Following a VA 
examination conducted in November 1993, the veteran's 
disability was re-characterized as set forth on the front 
page of this decision and, by a January 1994 rating action, 
he was assigned a 10 percent disability evaluation effective 
from May 1993, when he was separated from service.  A 
supplemental statement of the case was issued in February 
1994, and the veteran's appeal in this regard was perfected 
upon the receipt, in April 1994, of a VA Form 9 (Appeal to 
Board of Veterans' Appeals).  Thereafter, the case was 
transferred to the Board in Washington, DC.  

In December 1996, the Board remanded the case to the RO for 
additional development.  After a number of failed attempts to 
have the veteran examined for VA purposes, the case was 
returned to the Board.  In December 1998, however, the Board 
again remanded the claim for additional development and, in 
April 1999, a supplemental statement of the case was issued.  
The claim has since been returned to the Board for its 
review.  

Regarding the claim for an increased rating for the veteran's 
back disability, the record shows that the veteran was 
initially denied service connection for this disability in 
the August 1993 rating action mentioned previously.  The 
veteran disagreed with that decision in the October 1993 
statement in which he also disagreed with the evaluation 
assigned for his left leg disability.  Then, in a January 
1994 rating action, service connection was established for 
the veteran's low back disorder, with a noncompensable 
disability evaluation assigned.  Without having notified the 
veteran of this decision, or receiving a notice of 
disagreement with it from the veteran, the RO issued a 
statement of the case addressing the evaluation assigned for 
the veteran's low back disability, in February 1994.  In 
April 1994, the veteran expressed his disagreement with the 
evaluation assigned for his low back disability on a VA Form 
9, i.e., that which was used to perfect his claim for an 
increased rating for his left leg disability.  Thereafter, 
the case was forwarded to the Board, at which time 
jurisdiction was apparently accepted over this matter, since 
it was remanded for additional development along with the 
issue concerning the evaluation of the veteran's left lower 
extremity disability.  

As previously indicated, a number of attempts to have the 
veteran examined apparently failed, and the claims regarding 
the evaluation of the veteran's back and left leg 
disabilities were returned to the Board.  The Board then 
remanded both of these claims in December 1998 and, in April 
1999, the RO issued a supplemental statement of the case, 
which included, for the first time since the veteran 
expressed his disagreement with the evaluation assigned for 
his low back disability, the criteria considered in 
evaluating that disability.  In May 1999, the veteran's 
representative submitted additional written argument on 
behalf of the veteran, and the case was again returned to the 
Board.  


FINDINGS OF FACT

1.  All available evidence regarding the issues on appeal has 
been obtained by the RO.  

2.  The veteran's left lower extremity disability is not 
shown to be productive of moderate limitation of motion of 
the ankle, or more than a slight ankle impairment.

3.  The veteran's low back disability is not shown to be 
productive of slight limitation of motion, or of more than 
slight subjective symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's left lower extremity disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.103, 3.655, 4.2, 4.7, 4.31, 4.40, 4.45, 4.71, Plate II, 
Diagnostic Codes 5262, 5271, 5275 (1999). 

2.  The criteria for a compensable evaluation for low back 
pain, residuals of compression fracture, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 
3.655, 4.2, 4.7, 4.31, 4.40, 4.45, Diagnostic Codes 5292, 
5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that when, the 
veteran seeks to establish a rating in excess of that which 
is currently assigned, his assertion that the disabilities at 
issue have worsened are, in general, sufficient to make the 
matter well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  See Jackson v. West, 12 Vet. App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

The veteran has asserted that the service-connected 
disabilities at issue are worse than currently evaluated by 
the RO, and he has, therefore, stated claims which are well 
grounded.  With that initial burden having been satisfied, VA 
has a duty to assist the veteran in the development of facts 
pertaining to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1996).  The Court has held that the 
duty to assist includes obtaining available records which are 
relevant to the claimant's appeal, and that this duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

In this regard, the Board and the RO have made repeated 
attempts, since 1993, to have the veteran examined in order 
to evaluate the extent to which the disabilities at issue 
cause him impairment.  It is observed that the Board 
specifically remanded the veteran's claims in December 1996, 
to have the veteran examined in a manner consistent with the 
requirements set forth by the Court of Appeals for Veterans 
Claims (formally the Court of Veterans Appeals) in the then-
recent precedent case of DeLuca v. Brown 8 Vet. App 202 
(1995).  That examination was subsequently canceled because 
the veteran moved from Florida to Massachusetts.  
Accordingly, the Boston RO scheduled the veteran for 
examinations to take place in the Massachusetts area in 
August 1998.  Without explanation, however, the veteran 
failed to report for those examinations, and the RO returned 
the case to the Board for its decision.  The Board again 
remanded the case to the RO to give the veteran another 
chance to appear for the necessary examinations, but he 
again, without explanation, failed to report.  These latter 
examinations had been scheduled to take place in February and 
April 1999.  

As the Court held in Wood v. Derwinski, 1 Vet. App. 190 
(1991), "[VA's] duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Id. at 193.  Here, the needed evidence is that 
which would be reported following a physical examination of 
the veteran.  Obviously, the veteran can control whether such 
information is obtained, by simply failing to report for the 
examinations.  He has been given ample opportunity to report 
for necessary examinations, and has repeatedly failed to 
report for them.  Neither he nor his representative has 
offered any explanation to account for his failure to report; 
accordingly, the Board finds that the duty to assist the 
veteran has been satisfied in this case.  

As to the evaluation of the veteran's disabilities, that is 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38  C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
requires that each disability be viewed in relation to its 
history, and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
entire recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  38 C.F.R. § 4.7 provides that, where there is 
a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  However, where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  


In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, supra, at 205 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 139 (1992)

a.  Left Lower Extremity

Regarding the veteran's left lower extremity disability, the 
record reflects that he sustained an open distal left tibia 
and fibula fracture in an April 1992 accident involving a 
"go-kart" in which he was riding.  Initially, treatment 
apparently included multiple irrigations and debridement, and 
the application of an external fixation device.  The external 
fixation device was evidently revised approximately a week 
after it was initially put in place, and a split thickness 
skin graft to the left foot was also performed.  In July 
1992, a piece of the veteran's left iliac crest was removed 
and grafted onto the posterolateral tibia/fibula to promote 
healing.  Thereafter, the remainder of the veteran's period 
of service was evidently performed in a limited duty status, 
with his discharge occurring in May 1993.  

Shortly after his discharge from service, the veteran 
submitted an application for VA benefits.  In connection with 
that claim, he underwent VA examination, which included a 
general medical examination and a special orthopedic 
examination.  The orthopedic examination report revealed 
that, 10 months after the accident, the veteran was able to 
walk using only a cane for support, and, at the time of the 
examination, he was apparently able to walk without the use 
of any assistive device.  He did, however, walk with a slight 
left-side limp.  Range of motion of the knees was described 
as good, but further down the left extremity there was 
extensive scarring noted around the distal tibia as well as 
evidence of a split thickness skin graft over the anterior 
lateral aspect.  Furthermore, it was observed that the 
veteran had about a one-centimeter shortening of the left 
leg, and a 1.5-centimeter atrophy of the left calf.  He was 
also not able to toe walk as strongly on the left side as he 
was on the right, and there was a lack of 10 degrees of 
dorsiflexion of the left ankle.  At the same time, however, 
there was full plantar flexion, and the range of subtalar 
motion was described as good.  X-rays revealed evidence of 
what was described as a massive bone graft which resulted in 
union of the tibia fracture as well as a synostosis between 
the tibia and fibula.  Also noted was a slight bit of medial 
angulation at the fracture site with the distal fragment 
angled about 15 degrees, in addition to a calcified ossicle 
distal to the medial malleolus.  The examiner's clinical 
impression was as follows:  

Patient has had a serious open fracture of the left 
distal tibia and fibula which has been treated in a 
exemplary manner.  He has gotten union of the 
fracture and good skin coverage without infection 
and at the present time still has some weakness and 
the residual pain at the donor site which in my 
experience usually disappears after a period of 2 
to 3 years.  He still has some atrophy of his left 
calf and needs [to] further strengthen with home 
exercises.  I feel that the patient is an excellent 
candidate for any type of retraining and needs no 
further active orthopedic treatment at this time.  

The general medical examination report revealed that the 
veteran complained of severe pain over the left ankle area, 
but that he had discontinued taking any medication to relieve 
the pain since it did not help.  The veteran was described as 
ambulatory, but with a slight limp, favoring the left leg.  
Nevertheless, his posture and carriage were described as 
good, although the examiner noted that there was what he 
considered to be moderate limitation of motion of the left 
ankle.  (Actual measurements were not recorded.)  Also 
observed was a marked decrease in tactile sensation over the 
distal half of the left lower extremity.  The diagnosis was 
residuals of compound fracture, left lower tibia and fibula.  


There are no subsequently dated medical records relating to 
the veteran's lower extremity impairment, since, as indicated 
above, he apparently chose not to report to any of the later 
scheduled examinations.  There are also no indications in the 
record that the veteran has received any subsequent treatment 
for his disability.  

In those cases where the veteran has repeatedly failed to 
report for scheduled examinations, we are mindful of the 
provisions of 38 C.F.R. § 3.655, which set forth guidance 
concerning the evidence to be considered when evaluating a 
service-connected disability under these conditions.  In the 
context of an original compensation claim, where entitlement 
to a benefit cannot be established without a current VA 
examination and a claimant, without good cause, fails to 
report for such examination, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b).  In the 
context of a claim for an increased rating, in which a 
benefit cannot be established without a current VA 
examination and a claimant, without good cause, fails to 
report for such examination, the claim shall be denied.  Id.  
In view of this, it must first be determined whether the 
evaluation of the veteran's left lower extremity disability 
arose in the context of an original compensation claim.  If 
that is the case, we may proceed to address the merits of the 
appeal based upon the evidence currently of record.  

Here, the evidence shows that all rating actions in which a 
disability evaluation has been assigned for the veteran's 
left lower extremity disorder arose from his initial 1993 
application for benefits, and none of those rating actions 
became final before an appeal with respect to that disability 
evaluation was perfected.  In view of that, while it has been 
six years since the veteran's claim was initially filed, we 
find that the current appeal arises out of an original 
compensation claim.  Accordingly, we shall evaluate the 
veteran's claim based upon the evidence of record, rather 
than simply deny it as otherwise provided by 
section 3.655(b).  

With respect to the veteran's left lower extremity, it is 
noted that the RO has rated it under the provisions of 
38 C.F.R. Part 4, Diagnostic Code 5262, for impairment of the 
tibia and fibula.  Under this code, nonunion of the tibia and 
fibula with loose motion, requiring a brace, is rated 40 
percent disabling.  Malunion of these bones, with marked knee 
or ankle disability, is rated 30 percent disabling.  With 
moderate knee or ankle disability, a 20 percent rating is 
assigned, and, with slight knee or ankle disability, a 10 
percent rating is assigned.  

Given that the veteran's injuries occurred to his distal 
tibia and fibula, consideration of Diagnostic Code 5271, 
concerning limitation of motion of the ankle, would also be 
appropriate.  Under this code, moderate limitation of motion 
of the ankle is rated 10 percent disabling.  When there is 
marked limitation of motion, a 20 percent rating is assigned.  
This is the highest rating under this code.  Normal range of 
motion of the ankle is from 0 to 20 degrees dorsiflexion, and 
from 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71, 
Plate II.  

On the foregoing record, the Board is of the opinion that the 
criteria for an evaluation in excess of 10 percent for the 
disability at issue have not been met.  In this regard, we 
note that, while the veteran has lost the ability to 
dorsiflex his ankle by 10 degrees, the normal range of motion 
in this plane is to only 20 degrees.  The veteran has 
retained full range of plantar flexion, and subtalar motion 
was described as good.  Therefore, while the veteran was 
described as having moderate limitation of motion of the 
ankle following his general medical examination, when 
consideration is given to all planes in which the ankle 
moves, as well as the actual measurement of ankle motion 
recorded during the special orthopedic evaluation, it is 
clear that, for purposes of assigning even a 10 percent 
evaluation for limitation of motion of the ankle under 
Diagnostic Code 5271, moderate limitation is not shown.  

With regard to the provisions of Diagnostic Code 5262, the 
Board notes that the veteran is able to walk without the use 
of any assistive device, and had only what was described as a 
slight left-side limp.  Range of motion of his knees was 
described as good, and the only plane in which motion of the 
ankle was limited was in dorsiflexion.  Furthermore, the 
examiner concluded that the veteran needed no further active 
orthopedic treatment, but only required home strengthening 
exercises.  In view of this, the Board finds that more than 
slight impairment to the veteran's distal left lower 
extremity is not shown.  Accordingly, an evaluation in excess 
of 10 percent for his compound fracture, left tibia and 
fibula, with bone graft and split thickness skin graft of the 
left foot, with ankle dorsiflexion limited to 10 degrees and 
synostosis between the tibia and fibula as well as one 
centimeter shortening of the left leg, is not warranted.  

In making this decision, the Board has also considered the 
provisions of Diagnostic Code 5275, which concerns evaluating 
the impairment caused by shortening of bones of the lower 
extremities.  Under this code, however, it is necessary for 
the shortening to exceed 3.2 centimeters.  The veteran in 
this case has only a one-centimeter shortening of the leg, so 
he does not meet the criteria under this code for a 
compensable evaluation.  

b.  Low Back

A review of the records reflects that, during examination in 
November 1993 to evaluate the impairment arising out of the 
distal tibia and fibula fracture described above, the 
physician who conducted that examination obtained X-rays of 
the veteran's lumbosacral spine.  These revealed the presence 
of a loose ossicle of bone over the anterior superior aspect 
of the body of L-4.  The additional presence of rounding of 
the anterior inferior aspect of L-4 tended to make this 
examiner believe the findings were a consequence of a small 
compression fracture that occurred when the veteran injured 
his leg.  In view of these findings, the RO, resolving 
reasonable doubt in the veteran's favor, awarded him service 
connection for low back pain, residual of compression injury.  

Other findings noted with respect to the veteran's back, on 
that examination report, included a report that he had "a 
good range of motion but with some persistent manipulation."  
In addition, it was noted that straight leg raising was 
possible through a full range bilaterally, although there was 
some voluntary muscle guarding.  There were no other 
observations made with respect to the veteran's back, since, 
as indicated above, the primary focus of the examination 
appears to have been to evaluate the veteran's lower 
extremity impairment.  


Following this examination, no additional medical records 
addressing the veteran's back impairment have been associated 
with the claims file.  As previously mentioned, between 1997 
and 1999, several attempts were made to have the veteran 
examined, but without explanation, he failed to report for 
any of the scheduled examinations.  As a result, we are left 
with only the findings noted in the 1993 examination, and the 
veteran's vague complaints of discomfort as expressed on the 
April 1994 VA Form 9.  

As discussed in the context of the evaluation of the 
veteran's left lower extremity disability, we must also 
consider the provisions of 38 C.F.R. § 3.655, as they relate 
to the evaluation of the veteran's back disability.  As with 
the ratings addressing the veteran's lower extremity, those 
which address his back disability also arose out of the 
veteran's initial 1993 claim for benefits, and none became 
final before the veteran perfected his appeal concerning his 
back evaluation.  Accordingly, we find that the appeal of the 
rating assigned for the veteran's back disorder arose from an 
original compensation claim, and we will evaluate this claim 
based on the evidence of record, rather than denying it under 
section 3.655(b).  

The veteran's service-connected back disability has been 
evaluated under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5295, for lumbosacral strain.  Under this 
code, a 0 percent rating is assigned for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent 
evaluation is assigned with characteristic pain on motion.  A 
20 percent rating is assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  Finally, a 40 percent rating, the highest 
rating under this code, is assigned for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  


Pursuant to Diagnostic Code 5292, slight limitation of motion 
of the lumbar spine is assigned a 10 percent rating.  A 20 
percent rating is assigned for moderate limitation of motion 
of the lumbar spine, and a 40 percent rating is assigned for 
severe limitation of motion of the lumbar spine.  

In this case, the only objective medical findings concerning 
the veteran's back show that he had voluntary muscle 
guarding, but what was considered a good range of motion.  It 
is not clear what the examiner meant when he indicated that 
this motion was accompanied by "some persistent 
manipulation," but since the range of motion was 
characterized as good, and the veteran accomplished straight 
leg raises through a full range, it is the Board's view that 
even slight limitation of motion has not been demonstrated.  
Moreover, given that the veteran's complaints consist of only 
vague discomfort, we find no more than slight subjective 
symptoms are shown.  Under these circumstances, a basis upon 
which to assign a compensable evaluation for the veteran's 
low back disorder are not met. 

c.  Additional Considerations

In concluding that increased ratings for the veteran's left 
lower extremity and low back disabilities are not warranted, 
the Board has also considered other provisions which might 
provide for a favorable decision, including those of 38 
C.F.R. §§ 4.40, 4.45, as they relate to pain and any 
resulting functional impairment due to pain.  The decision of 
the Court of Appeals for Veterans Claims in DeLuca v. Brown, 
supra, emphasized that the Board must consider whether a 
higher evaluation is in order based upon a greater limitation 
of motion due to pain on use, including during flare-ups.

In this regard, we note that the available medical reports 
showed complaints of pain, but not in the context of range-
of-motion tests.  Moreover, the veteran's range of motion as 
to both his back and ankle is apparently nearly intact, with 
no indication of any degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination.  There is also no medical suggestion of pain 
that significantly limits functional ability during flare-
ups, and, indeed, no medical evidence showing that the 
veteran experiences periods of flare-ups where his range of 
motion is worse due to pain.

Furthermore, with respect to his left lower extremity, as the 
veteran has been assigned a 10 percent rating, which under 
the provisions of Diagnostic Code 5271 contemplates moderate 
limitation of motion of the ankle, any additional impairment 
that may result from pain or on flare-ups is adequately 
compensated.  As to his back, the medical evidence does not 
reflect any actual loss of motion.  Under these 
circumstances, it is the Board's view that consideration of 
the provisions of sections 4.40 and 4.45 does not call for 
the assignment of disability ratings in excess of those which 
are currently assigned.  


ORDER

Entitlement to an increased rating for compound fracture, 
left tibia and fibula, with bone graft and split thickness 
skin graft of the left foot, with ankle dorsiflexion limited 
to 10 degrees and synostosis between the tibia and fibula as 
well as one centimeter shortening of the left leg, is denied.  

Entitlement to an increased (compensable) rating for a 
disability characterized as low back pain, residual of 
compression injury, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

